In re 3838 Ridgelake Prtn.; Hoffman, David R.; Scalco, Anthony N.; Gonsoulin, *687Thomas P.; MeMillen, Larry B.; Cavallino, Marvin V.; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 90-CA-0671; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 363-714.
Prior report: La.App., 579 So.2d 1063.
Writ granted in part; denied in part. The application of 3838 Ridgelake Partnership, et al., defendants and plaintiffs-in-reconvention, is granted to the limited extent of reversing that part of the court of appeal decision which reversed the district court’s denial of defendants-in-reconvention’s exception of res judicata with reservation of the right to reurge the exception at trial. As conceded and affirmatively asserted by defendants-in-reconvention, there are claims asserted in the reconven-tional demand which were not compromised in the settlement agreement. The district court’s ruling contemplates and will allow a determination of which claims asserted in the reconventional demand were settled and compromised and are barred by res judicata, as those claims are presented at trial. Otherwise, the application is denied.